Opinion issued August
31, 2010 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00527-CV
____________
 
SPRING INDEPENDENT SCHOOL DISTRICT, Appellant
 
V.
 
HOUSTON TPA, LTD., Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2009-80700
 

 
MEMORANDUM  OPINION
Appellant Spring Independent School
District has filed an unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).




All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.